Citation Nr: 9920027	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98 08 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the initial rating for service-coonected lung cancer 
is appropriate.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from July 1968 to September 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 RO rating decision that granted 
service connection for lung cancer, with a 100 percent 
rating, effective in October 1997, and a 10 percent rating 
beginning January 20, 1998.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical sequence, no instruction in this remand may be given 
a lower order of priority in terms of the necessity of 
carrying out the instruction completely.

At his hearing in May 1998, the veteran reported that he had 
pain at the site of his lung surgery.  He stated that he had 
been told by a physician that the pain was the result of 
nerve damamge incurred in the surgery.  The initial rating 
assigned for the veteran's service-connected lung cancer does 
not take into account residual disability in the form of 
nerve damage, or other residuals, that might be causing pain 
at the site of the veteran's lung surgery, and the current 
medical evidence is insufficient to assess whether a higher 
rating is warranted based on the presence of nerve damage, 
muscle damage, or tender scars resulting from the veteran's 
lung surgery.  Furthermore, the veteran contends that the 
actual severity of his disability was not revealed in the VA 
examination of January 1998.  In cases in which the available 
medical evidence is inadequate to determine the level of 
disability, VA is obligated to assist the veteran by 
providing a VA examination.  Proscelle v. Derwinski, 2 
Vet.App. 629 (1992)

Based on the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should assure that the claims 
folder includes copies of all current 
records of treatment of residuals of the 
veteran's lung cancer.

2.  The RO should schedule the veteran 
for an examination to determine the 
nature and severity of all residuals of 
the veteran's service-connected lung 
cancer.  The claims folder must be made 
available to the examiner, and the 
examiner  must review the entire medical 
record in association with the 
examination.  The examination must 
include an assessment of whether the 
veteran has nerve damage, muscle damage, 
scars, or other disabling residuals as a 
result of his lung cancer and lung 
surgery.  Any nerve damage, muscle 
damage, scars, or other manifestations of 
disability determined to be the result of 
the veteran's service connected lung 
cancer must be described in detail.  The 
examination must also include pulmonary 
function studies, and the examination 
report must include specific responses to 
each of the following items:

	a. What is the percentage of 
predicted value of the veteran's FEV-1?

	b.  What is the veteran's FEV-1/FVC?

	c.  What is the veteran's DLCO (SB)?

	d.  What is the veteran's maximum 
oxygen consumption, stated in ml/kg/min 
(with cardiorespiratory limit)?

e.  Does the veteran have cor 
pulmonale?

	f.  Does the veteran have 
ventricular hypertrophy?

	g.  Does the veteran have pulmonary 
hypertension (shown by Echo or cardiac 
catheterization)?

	h.  Does the veteran have episodes 
of acute respiratory failure?

	i.  Does the veteran require oxygen 
therapy?

3. Following completion of the above 
actions, the RO should review the 
veteran's initial rating for his service-
connected lung cancer, taking into 
account the guidelines provided by the 
United States Court of Appeals for 
Veterans Claims in Fenderson v. West, 12 
Vet.App. 119 (1999).   If the claim is 
not resolved to the satisfaction of the 
veteran, he and his representative must 
be furnished a supplemental statement of 
the case which contains a summary of the 
applicable laws and regulations, with 
appropriate citations, and a discussion 
of how such laws and regulations affect 
the determination.  38 C.F.R. § 19.29.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to the Board for 
further appellate review.  The veteran need take no further 
action until he is informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this remand is 
to develop the record.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










